United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2951
                                   ___________

Roger W. McClarin,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Joe Ebel; Bill Brown; Kenneth        *
Truemper; Chico Humes; Ralph         *     [UNPUBLISHED]
Bruns; Universal Printing Company;   *
Graphics Communications Union Local *
505,                                 *
                                     *
             Appellees.              *
                                ___________

                             Submitted: January 7, 2009
                                Filed: January 15, 2009
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Missouri inmate Roger McClarin appeals the district court’s1 dismissal of his
civil complaint against some defendants for lack of service, and against other
defendants under Federal Rule of Civil Procedure 12(b)(6), after removal to federal
court. In 2005, McClarin, proceeding in forma pauperis, filed this hybrid claim for

      1
       The Honorable Stephen N. Limbaugh, Sr., United States District Judge for the
Eastern District of Missouri, now retired.
a breach of the collective bargaining agreement against Universal Printing Company
(Universal) and four of its employees and a breach of the duty of fair representation
against the Graphics Communications Union Local and three of its officers, arising
under section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185,
stemming from events that occurred in 1997-98.

       We conclude the Rule 12(b)(6) dismissal of the complaint against Universal and
Joe Ebel was proper, see Carter v. Arkansas, 392 F.3d 965, 968 (8th Cir. 2004) (de
novo review for Rule 12(b)(6) dismissals), because we agree that McClarin’s 2005
suit was time-barred under the six-month statute of limitations for hybrid section 301
actions, see Barlow v. Am. Nat’l Can Co., 173 F.3d 640, 642 (8th Cir. 1999) (hybrid
§ 301 action governed by 6-month statute of limitations; filing period begins to run
against employer and union when grievance is rejected or union decides not to pursue
it); Livingstone v. Schnuck Market, Inc., 950 F.2d 579, 581 (8th Cir. 1991) (suit is
labeled hybrid § 301 action when it combines suit against employer with suit against
union for breach of duty of fair representation).

       As to the dismissals of the other defendants for lack of service, we conclude
that the errors McClarin raises would not require reversal, because his suit against
these defendants also was time-barred under the LMRA’s six-month statute of
limitations. See Winfield v. Roper, 460 F.3d 1026, 1038 (8th Cir. 2006) (this court
may affirm on any ground supported by record). McClarin’s remaining arguments
provide no basis for reversal.

      Accordingly, we affirm.
                     ______________________________




                                         -2-